Citation Nr: 0930583	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  03-30 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for a left 
foot disability characterized by degenerative changes, 
multiple minor joints, with gouty arthritis, status post 
arthrodesis, first metatarsophalangeal joint.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.




ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 decision rendered by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In May 2006, the Veteran and his spouse testified during a 
hearing at the RO before the undersigned.  A transcript of 
the proceeding has been associated with the claims folder.  
This matter was previously before the Board and was remanded 
in January 2008.  In a May 2009 statement, the Veteran 
withdrew his February 2009 request for a Board hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Inadequate Examination Reports

VA regulations state that gout is to be rated under 
Diagnostic Code 5002 as rheumatoid arthritis.  This 
Diagnostic Code dictates that rheumatoid arthritis is rated 
differently depending on whether it is an active process or 
an inactive process with chronic residuals.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5002 (2008).  The current competent 
evidence of record indicates that the Veteran is taking 
medication to treat his gout, but it does not state whether 
or not the Veteran's gout is medically defined as an active 
or inactive process.  Moreover, the record is replete with 
references to left ankle symptomatology such as pain and 
swelling, but it is unclear if this symptomatology is 
etiologically related to the Veteran's service-connected gout 
of the left foot.  

The Board must remand the claim for an additional VA 
examination to address these matters.  See Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007) (A medical opinion is adequate 
if it describes the disability in sufficient detail so that 
the Board's evaluation is a fully informed one).  In this 
regard, the Board further notes that the December 2008 VA 
examination that was conducted following the Board's prior 
remand was grossly inadequate for rating purposes and failed 
to address the matters specified in the Board's remand.  

Stegall

Additionally, in the May 2009 Appellant's Post-Remand Brief, 
the Veteran's representative noted that the January 2008 
remand instructions cited Hart v. Mansfield, 21 Vet. App. 505 
(2007), and directed the agency of original jurisdiction 
(AOJ) to specifically address whether staged ratings were 
appropriate for the Veteran's disability, but the February 
2009 supplemental statement of the case did not address this 
issue.

The law provides that the Board is obligated by law to ensure 
that the AOJ complies with its directives, as well as those 
of the appellate courts, and that where the remand orders of 
the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  On remand, 
the AOJ should specifically address whether staged ratings 
are appropriate for the Veteran's service-connected left foot 
disability.

VCAA

Finally, upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Claims for an increased 
disability rating have particular requirements.  At a 
minimum, VA must notify the claimant that, to substantiate an 
increased rating, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

If the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation. Id.  

The record does not reflect that the Veteran has been 
provided with a VCAA notice that is fully compliant with the 
holdings in Vazquez-Flores.  The Board finds, therefore, that 
on remand the AOJ must provide the Veteran with such notice.
Accordingly, this case is REMANDED to the AOJ for the 
following actions:

1.  The appellant must be provided with a 
VCAA notice that is compliant with the 
holdings in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  

2.  The appellant should be scheduled for 
an appropriate VA examination in order to 
determine the nature, extent and etiology 
of any related aspects of his service-
connected left foot disability, to include 
gouty arthritis  The claims folder must be 
made available to the examiner for review.  
All indicated tests, if any, should be 
conducted.  As part of the examination, 
the examiner is specifically requested to 
address the following matters:

A) The examiner must determine 
if the Veteran's left foot gout 
is an active process or an 
inactive process with chronic 
residuals.  This determination 
must be clearly stated in the 
examination report.

B) If the examiner determines 
that the Veteran's gout is "an 
active process", the examiner 
must describe, with supporting 
examination findings, the 
impairment of health 
experienced by the Veteran as a 
result of his service-connected 
left foot gout, as well as 
indicate the frequency of 
incapacitating exacerbations of 
this condition.  

C) If the examiner determines 
that the Veteran's left foot 
gout is an inactive process 
with "chronic residuals", the 
examiner must describe the 
chronic residuals, including 
range of motion testing for all 
affected joints.

D) The examiner should 
determine if the Veteran has 
any objective impairment of his 
left ankle.  If any impairment 
is found,  the examiner should 
determine if it is at least as 
likely as not (a degree of 
probability of 50% or more) 
that the Veteran's left ankle 
symptomatology is etiologically 
related to his service-
connected left foot gout.  

A supporting rationale must be provided 
for all opinions expressed.  If the 
examiner cannot provide a requested 
opinion without resorting to mere 
speculation, he or she should so state and 
should provide a supporting explanation 
for why the requested opinion cannot be 
provided without resort to speculation.

3.  Thereafter, the AOJ should 
readjudicate the issue on appeal.  The AOJ 
must specifically address whether staged 
ratings are appropriate under Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  
Additionally, the AOJ should address the 
representative's contention that this 
claim should be considered on an 
extraschedular basis pursuant to 38 C.F.R. 
§ 3.321(b)(1).  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

A Veteran has the right to submit additional evidence and 
argument on a matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




